Watson, J.
This suit was brought before a justice of the peace to recovei penalty for trespass on land posted as private property. The offence is defined by the Act of April 14, 1905, P. L. 169.
Of the exceptions filed, we shall consider only one. The record of the justice has the following entry:
“And now, Nov. 9, 1925, after hearing, and I do adjudge that the saicl defendants shall forfeit and pay a fine of five dollars ($5.00) each of them® and eight dollars and fifty cents ($8.50) costs, or ten days in the county jail To be collected and distributed as directed according to above act of assembly and its supplements.
“In default of fine and costs, within named defendants were committed t< county jail.”
The act of assembly provides that: “Every person violating the provisions of this act shall be liable to a penalty of not exceeding ten dollars, togethe: with the costs of prosecution, to be recovered before any magistrate or justiei of the peace as fines and penalties are by law recoverable; and in default o: payment of said fine and costs, the party convicted shall be committed to th< county jail of the proper county for one day for each dollar of fine imposed.’
The statute, being penal in character, must be construed strictly. But strie construction is not necessary in the face of the plain language of the act. Thi imprisonment in default of payment is “for one day for each dollar of fine.’
This error on the part of the justice vitiates the proceedings: Tewsbury % Miller, 9 Lacka. Jurist, 262.
Now, Aug. 3, 1926, the proceedings before the justice are reversed.
From William A. Wilcox, Scranton, Pa.